                                                          ■ M


                                                                 coijiij
           IN THE UNITED STATES DISTRICT COURT Fofe'''''
              THE SOUTHERN DISTRICT OF GEORGIA^JIS APR|  R IHII:52
                       SAVANNAH DIVISION



UNITED STATES OF AMERICA,                            iQ. Oiol (jKC-A.


V.                                       Case No. CR417-208


RAYMOND N. WALLEN,


               Defendant




     Thomas A. Withers counsel of record for defendant Raymond N.

Wallen in the above-styled case has moved for leave of absence.

The Court is mindful that personal and professional obligations

require the absence of counsel on occasion. The Court, however,

cannot accommodate its schedule to the thousands of attorneys who

practice within the Southern District of Georgia.

     Counsel may be absent at the times requested. However, nothing

shall prevent the case from going forward; all discovery shall

proceed, status conferences, pretrial conferences, and   trial shall

not be interrupted or delayed. It is the affirmative obligation of

counsel to provide a fitting substitute.



     SO ORDERED this             of April 2019.




                               WILLIAM T. MOORE, (fiC,, JUDGE
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
